
	
		I
		112th CONGRESS
		1st Session
		H. R. 1049
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. Johnson of Ohio
			 (for himself, Mr. Duncan of South
			 Carolina, Mr. Miller of
			 Florida, Mrs. Schmidt,
			 Mr. Gohmert,
			 Mr. Walberg,
			 Mr. Scott of South Carolina,
			 Mr. Pearce,
			 Mr. Harper,
			 Mr. McHenry,
			 Mr. Harris,
			 Mr. Tiberi,
			 Mr. Stivers,
			 Mr. Landry,
			 Mr. McKinley,
			 Mr. Broun of Georgia,
			 Mr. LaTourette,
			 Mr. Nunes, and
			 Mr. Austria) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the National Environmental Policy Act of 1969 to
		  direct the Council on Environmental Quality to report to Congress annually on
		  the number of permits required under Federal law for which applications have
		  been submitted and that have not been issued because an environmental impact
		  statement is pending, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Regulatory Openness, Accountability,
			 and Disclosure to Jobs Act of 2011 or the
			 ROAD to Jobs Act of
			 2011 .
		2.Annual reports on
			 permits for which environmental impact statements are pending
			(a)In
			 generalSection 102 of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332) is amended—
				(1)by inserting
			 (a) In
			 general.— before the first sentence; and
				(2)by adding at the
			 end the following:
					
						(b)Annual report on
				pending statements and disapproved permits
							(1)In
				generalNot later than December 31 of each year, the Council on
				Environmental Quality shall submit a report to the Congress on—
								(A)the number of Federal permits for which
				applications have been submitted to Federal agencies or departments and that
				have not been issued during that year because a statement under subsection
				(a)(2) has not been issued; and
								(B)descriptions of
				the Federal permits for which statements were issued under subsection (a)(2),
				that were rejected or otherwise disapproved in that year.
								(2)ContentsEach
				report under this section shall contain—
								(A)a description of
				the economic impact of not issuing each permit, including—
									(i)the impact for the industry
				concerned;
									(ii)an estimate of the direct economic output
				of the project to be carried out under the permit once the project is
				completed; and
									(iii)the number of
				jobs that would be directly created by the activity to be carried out under the
				permit;
									(B)the date the application for each permit
				was submitted to the Federal agency or department;
								(C)the status of each
				permit application in the approval process; and
								(D)the date on which
				a decision on each permit application is expected to be made.
								(3)Permit
				definedIn this subsection,
				the term permit means any license, certificate, approval,
				registration, charter, membership, exemption, or other form of permission
				required by Federal law for the conduct of
				activity.
							.
				
